Citation Nr: 9924491	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral claw foot, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for his service-connected bilateral claw foot, then rated as 
30 percent disabling.  Subsequently, in an April 1998 hearing 
officer's decision, the RO granted the veteran's claim, 
assigning a 50 percent disability rating.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 50 percent for his service-
connected claw foot disability.  Specifically, he asserts 
that his disability involves pain and numbness, especially in 
the left leg.  He contends that he is unable to walk for any 
prolonged distance and that his service-connected disability 
has caused him to be terminated from non-sedentary jobs.

After careful review of the record, the Board finds that the 
case is not yet ready for final appellate review.  Further 
evidentiary development is needed.

Specifically, the Board finds that, with his June 1997 claim 
for an increased disability rating, the veteran submitted 3 
Authorization and Consent to Release Information forms, VA 
Form 21-4142.  These show that the veteran's bilateral claw 
foot disability was treated by Available Medical Care of Fort 
Smith, Arkansas, from February 1989 to June 1994; by Fort 
Root of North Little Rock, Arkansas, in July 1994; and by St. 
Edward Mercy Medical Center in Fort Smith, Arkansas, in 
November 1995.  However, the claims file shows no attempt by 
the RO to obtain these medical records.  In fact, hand 
written notes on the consent forms indicate that the above-
cited records were specifically not obtained because they 
pertained to treatment more than 1 year ago.

The Board acknowledges that, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in order to evaluate 
the level of disability and any changes in condition, it is 
nevertheless necessary to consider the complete medical 
history of the veteran's conditions.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  VA regulations require that, in 
rating a service-connected disability, each disability must 
be viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.41  
(1998).  This is particularly important in cases such as 
this, where the veteran is arguing, in part, for an increased 
disability rating on an extraschedular basis, based on the 
effect his disability has on his employment.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§  5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain any 
and all available medical records from 
Available Medical Care of Fort Smith, 
Arkansas, from February 1989 to June 
1994; from Fort Root of North Little 
Rock, Arkansas, in July 1994; and from 
St. Edward Mercy Medical Center in Fort 
Smith, Arkansas, in November 1995.  If 
further information is needed to complete 
this directive, the RO should contact the 
veteran and provide him the opportunity 
to submit the necessary information.  
Copies of all obtained medical records 
should be added to the claims folder.

2.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected bilateral claw foot.  In doing 
so, the RO is to specifically consider 
the applicability of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)  
(1998).  If the RO finds that another VA 
medical examination is necessary in order 
to decide the claim, such an examination 
should be scheduled and conducted. 

3.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



